Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is pursuant to the claims filed on 09/12/2022. Claims 21-22, 26-33, 36-41 are pending. A final action on the merits of claims 21-22, 26-33, 36-41 is as follows.
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. As a result, the double patenting rejections of the previous office action are withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-22, 26-27, 29-33, 36, and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over De La Rama (U.S. PGPub No. 2011/0313417) in view of Tun (U.S. PGPub No. 2014/0081111).
Regarding claim 21, De La Rama teaches a catheter (Fig 1 catheter of distal portion 10 of ablation catheter) comprising: an elongate shaft (shaft 22) extending along a shaft longitudinal axis and comprising a shaft proximal end and a shaft distal end (shaft 22 necessarily has proximal and distal end); a flexible tip assembly connected to the shaft distal end (flexible tip electrode assemblies 18/16), wherein the flexible tip assembly includes a flexible ablation electrode formed from a metallic material (flexible electrode segments 18/16; [0045] disclosing metallic materials), wherein the flexible ablation electrode extends radially about the shaft longitudinal axis (Fig 1 flexible electrode segments 16/18 extend radially about longitudinal axis); the flexible tip assembly is configured to: deliver ablation energy to the tissue of the patient with the flexible ablation electrode ([0041] disclosing flexible electrodes 16/18 as ablation elements), and wherein different portions of the flexible ablation electrode are defined by gaps existing therebetween (Fig 1, different portions of electrode segments 16/18 are defined by gaps 26/28 existing therebetween); wherein the flexible ablation electrode forms an underlying structure of the flexible tip assembly (flexible electrodes 16/18 form metallic structure of tip assembly); and an irrigation lumen extending through the elongate shaft and into an interior of the flexible tip assembly (Fig 2 lumen tubing 60 and 62; [0047]), wherein the irrigation lumen is configured to direct irrigation fluid from the interior of the flexible tip assembly past the flexible ablation electrode and the mapping electrode ([0047]). De La Rama further teaches using mapping electrodes at a tip of a catheter to electrically map and locate a target tissue before applying an ablative energy ([0052]).
De La Rama is silent to the specific structure, location, and/or implementation of the mapping electrodes and fails to teach wherein the flexible tip assembly is configured to : perform mapping functions in relation to a tissue of a patient with a mapping electrode disposed on the flexible tip assembly, wherein the flexible ablation electrode is disposed beneath an exterior surface of the mapping electrode; and wherein different portions of the flexible ablation electrode are connected to the mapping electrode via an insulative layer; wherein the insulative layer is configured to control a degree of compression and flexing of the flexible ablation electrode.
Tun teaches a catheter (Fig 1 catheter 100) comprising a similar tip assembly connected to the shaft distal end (Fig 5, tip assembly 124), wherein the tip assembly is configured to: perform mapping functions in relation to a tissue of a patient with a mapping electrode disposed on an insulative material (Fig 3 and [0053], electrode structure 142 comprises mapping electrode 132 disposed on insulative material 312), wherein the flexible ablation electrode is disposed beneath an exterior surface of the mapping electrode (Fig 3 ablation electrode 126 is disposed beneath exterior surface of mapping electrode 132), wherein the flexible ablation electrode extends radially about the shaft longitudinal axis from beneath the exterior surface of the mapping electrode (Fig 3 ablation electrode 126 is disposed beneath exterior surface of mapping electrode 132 and extends around a shaft longitudinal axis); and wherein different portions of the flexible ablation electrode are connected to the mapping electrode via an insulative layer (Fig 3, different portions of flexible ablation electrode 1236 are connected to mapping electrode 132 via insulative layer 312; [0053] insulative layer 312 is made of polyimide or Ultem which are known flexible materials). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible ablation electrode of De La Rama in view of Tun to incorporate a mapping electrode disposed on a flexible insulative layer, configured to control a degree of compression and flexing of the flexible ablation electrode, disposed on said ablation electrode such that such that the different portions of the flexible ablation electrode are connected to the mapping electrode via the insulative layer to arrive at the device of claim 21. Doing so would have been obvious to one of ordinary skill in the art to advantageously provide the catheter with the ability to map a tissue and locate a target tissue prior to ablation (De La Rama [0052]; Tun [0004] describing general purpose and advantage for having mapping and ablation functions on a single catheter) while maintaining the advantageous ability for the catheter to conform to the anatomical curves and irregular surfaces of the body to achieve better contact with target tissue (De La Rama; Fig 8c and [0038]).
Regarding claim 22, in view of the De La Rama/Tun combination of claim 21 above.
Tun further teaches wherein the mapping electrode is configured to receive electrical signals from the tissue of the patient ([0040]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible ablation electrode of De La Rama in view of Tun to incorporate a mapping electrode disposed on a flexible insulative layer disposed on said ablation electrode such that the mapping electrode is configured to receive signals from tissue to arrive at the device of claim 22. Doing so would have been obvious to one of ordinary skill in the art to advantageously provide the catheter with the ability to map a tissue and locate a target tissue prior to ablation (De La Rama [0052]; Tun [0004] describing general purpose and advantage for having mapping and ablation functions on a single catheter) while maintaining the advantageous ability for the catheter to conform to the anatomical curves and irregular surfaces of the body to achieve better contact with target tissue (De La Rama; Fig 8c and [0038]).
Regarding claim 26, in view of the De La Rama/Tun combination of claim 22 above.
Tun further teaches a plurality of mapping electrodes dispersed across an exterior surface of the ablation electrode. (Fig 5 and [0053], mapping electrodes 132 of electrode structures 142). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible ablation electrode of De La Rama in view of Tun to incorporate a mapping electrode disposed on a flexible insulative layer disposed on said ablation electrode such that the mapping electrode is a plurality of mapping electrodes dispersed across an exterior surface of the ablation electrode to arrive at the device of claim 26. Doing so would have been obvious to one of ordinary skill in the art to advantageously provide the catheter with the ability to map a tissue and locate a target tissue prior to ablation (De La Rama [0052]; Tun [0004] describing general purpose and advantage for having mapping and ablation functions on a single catheter) while maintaining the advantageous ability for the catheter to conform to the anatomical curves and irregular surfaces of the body to achieve better contact with target tissue (De La Rama; Fig 8c and [0038]).
Regarding claim 27, in view of the De La Rama/Tun combination of claim 26 above.
Tun further teaches wherein the plurality of mapping electrodes are circumferentially spaced apart from one another (See Fig 5, mapping electrodes 132 of electrode structures 142). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible ablation electrode of De La Rama in view of Tun to incorporate a mapping electrode disposed on a flexible insulative layer disposed on said ablation electrode such that the plurality of mapping electrodes are circumferentially spaced apart from one another to arrive at the device of claim 27. Doing so would have been obvious to one of ordinary skill in the art to advantageously provide the catheter with the ability to map a tissue and locate a target tissue prior to ablation (De La Rama [0052]; Tun [0004] describing general purpose and advantage for having mapping and ablation functions on a single catheter) while maintaining the advantageous ability for the catheter to conform to the anatomical curves and irregular surfaces of the body to achieve better contact with target tissue (De La Rama; Fig 8c and [0038]).
Regarding claim 29, in view of the combination of claim 27 above, De La Rama further teaches wherein the flexible tip assembly is adapted to conform to tissue ([0038]).
Regarding claim 30, the De La Rama/Tun combination teaches the device of claim 21 as stated above.
The first embodiment of Tun fails to teach wherein the flexible tip assembly is formed from an expandable material.
A second embodiment of Tun teaches a similar catheter device wherein the tip assembly is formed from a flexible expandable material (Fig 7 and [0060] balloon 702). Tun further teaches that this second embodiment (Fig 7) can include “any or all of the electrodes such as one or more electrode structures 142, ablation electrode 126, and the mapping ring electrodes 140 for the purpose of ablating and mapping tissues” of the first embodiment (Fig 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tip assembly of De La Rama in view of the first and the second embodiment of Tun to incorporate a flexible tip assembly comprising an expandable material to arrive at the device of claim 30. Doing so would have been obvious to one of ordinary skill in the art to advantageously provide the catheter with the ability to map a tissue and locate a target tissue prior to ablation (De La Rama [0052]; Tun [0004] describing general purpose and advantage for having mapping and ablation functions on a single catheter) while maintaining the advantageous ability for the catheter to conform to the anatomical curves and irregular surfaces of the body to achieve better contact with target tissue (De La Rama; Fig 8c and [0038]; Tun [0060]).
Regarding claim 31, the De La Rama/Tun combination teaches the device of claim 21 as stated above. De La Rama further teaches a ring electrode disposed on the elongate shaft, proximally with respect to the flexible tip assembly (Fig 2 band electrodes 44; [0046]). 
Regarding claim 32, De La Rama teaches a catheter (Fig 1 catheter of distal portion 10 of ablation catheter) comprising: an elongate shaft (shaft 22) extending along a shaft longitudinal axis and comprising a shaft proximal end and a shaft distal end (shaft 22 necessarily has proximal and distal end); a flexible tip assembly connected to the shaft distal end (flexible tip electrode assemblies 18/16), wherein the flexible tip assembly includes a flexible ablation electrode formed from a metallic material (flexible electrode segments 18/16; [0045] disclosing metallic materials), wherein the flexible ablation electrode extends radially about the shaft longitudinal axis such that the flexible ablation electrode is revolved about the shaft longitudinal axis (Fig 1 flexible electrode segments 16/18 are revolved about longitudinal axis); the flexible tip assembly is configured to: deliver ablation energy to the tissue of the patient with the flexible ablation electrode ([0041] disclosing flexible electrodes 16/18 as ablation elements), and wherein multiple flexible segments of the flexible ablation electrode are defined by gaps existing therebetween (Fig 1, different segments of electrode segments 16/18 are defined by gaps 26/28 existing therebetween); wherein the flexible ablation electrode forms an underlying structure of the flexible tip assembly (flexible electrodes 16/18 form metallic structure of tip assembly); and an irrigation lumen extending through the elongate shaft and into an interior of the flexible tip assembly (Fig 2 lumen tubing 60 and 62; [0047]), wherein the irrigation lumen is configured to direct irrigation fluid from the interior of the flexible tip assembly past the flexible ablation electrode and around an entirety of a perimeter of the flexible tip ([0047] fluid flows out of openings 26/28 such that the fluid flows around an entire perimeter of the flexible tip). De La Rama further teaches using mapping electrodes at a tip of a catheter to electrically map and locate a target tissue before applying an ablative energy ([0052]).
De La Rama is silent to the specific structure, location, and/or implementation of the mapping electrodes and fails to teach wherein the flexible tip assembly is configured to : perform mapping functions in relation to a tissue of a patient with a mapping electrode disposed on the flexible tip assembly, wherein the mapping functions are performed with a plurality of mapping electrodes circumferentially spaced apart from one another; wherein an exterior surface of the flexible ablation electrode is disposed below an exterior surface of the mapping electrode; and wherein multiple flexible segments of the flexible ablation electrode are connected to each one of the mapping plurality of mapping electrodes via an insulating layer. wherein the insulative layer is configured to control a degree of compression and flexing of the flexible ablation electrode.
Tun teaches a catheter (Fig 1 catheter 100) comprising a similar tip assembly connected to the shaft distal end (Fig 5, tip assembly 124), wherein the tip assembly is configured to: perform mapping functions in relation to a tissue of a patient, wherein the mapping functions are performed with a plurality of mapping electrodes circumferentially spaced apart from one another (Fig 3, mapping electrodes 132) disposed on an insulative material (Fig 3 and [0053], electrode structure 142 comprises mapping electrode 132 disposed on insualtive material 312), wherein an exterior surface of the flexible ablation electrode is disposed below an exterior surface of the mapping electrode (Fig 3 portion of exterior surface of ablation electrode 126 is disposed below exterior surface of mapping electrode 132), wherein the flexible ablation electrode extends radially about the shaft longitudinal axis from beneath the exterior surface of the mapping electrode (Fig 3 ablation electrode 126 is disposed beneath exterior surface of mapping electrode 132 and extends around a shaft longitudinal axis) wherein multiple flexible segments of the flexible ablation electrode are connected to each one of the mapping plurality of mapping electrodes via an insulating layer (Fig 3, different portions of flexible ablation electrode 1236 are connected to mapping electrode 132 via insulative layer 312). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible ablation electrode of De La Rama in view of Tun to incorporate circumferentially spaced mapping electrodes disposed on a flexible insulative layer, configured to control a degree of compression and flexing of the flexible ablation electrode, disposed on said ablation electrode such that such that the multiple segments of the flexible ablation electrode are connected to each one of the plurality of mapping electrodes via the insulative layer to arrive at the device of claim 32. Doing so would have been obvious to one of ordinary skill in the art to advantageously provide the catheter with the ability to map a tissue and locate a target tissue prior to ablation (De La Rama [0052]; Tun [0004] describing general purpose and advantage for having mapping and ablation functions on a single catheter) while maintaining the advantageous ability for the catheter to conform to the anatomical curves and irregular surfaces of the body to achieve better contact with target tissue (De La Rama; Fig 8c and [0038]).
Regarding claim 33, in view of the combination of claim 32 as stated above. De La Rama further teaches wherein the flexible tip assembly includes a plurality of gaps, configured to allow the flexible tip assembly to conform to the tissue of the patient (Fig 1 gaps 26/28 of flexible tip 10).
Regarding claim 36, De La Rama teaches a catheter (Fig 1 catheter of distal portion 10 of ablation catheter) comprising: an elongate shaft (shaft 22) extending along a shaft longitudinal axis and comprising a shaft proximal end and a shaft distal end (shaft 22 necessarily has proximal and distal end); a flexible tip assembly connected to the shaft distal end (flexible tip electrode assemblies 18/16), wherein the flexible tip assembly comprises a flexible ablation electrode formed via a metallic understructure of the flexible tip assembly (flexible electrode segments 18/16 define understructure of tip assembly; [0045] disclosing metallic materials); the ablation electrode configured to deliver ablation energy to a tissue of a patient ([0041); wherein each one of the multiple flexible segments is defined by gaps existing therebetween (Fig 1, different portions of electrode segments 16/18 are defined by gaps 26/28 existing therebetween); an irrigation lumen extending through the elongate shaft and into an interior of the flexible tip assembly (Fig 2 lumen tubing 60 and 62; [0047]), wherein the irrigation lumen is configured to direct irrigation fluid from the interior of the flexible tip assembly past the flexible ablation electrode and around an entirety of a perimeter of the flexible tip ([0047] fluid flows out of openings 26/28 such that the fluid flows around an entire perimeter of the flexible tip). De La Rama further teaches using mapping electrodes at a tip of a catheter to electrically map and locate a target tissue before applying an ablative energy ([0052]).
De La Rama is silent to the specific structure, location, and/or implementation of the mapping electrodes and further fails to teach a plurality of mapping electrodes disposed on an insulative material, the insulative material being disposed on the metallic understructure, the plurality of mapping electrodes configured to perform mapping functions in relation to the tissue of the patient, wherein the insulative material is flexible, allowing for flexing and compression of the portion of the flexible ablation electrode on which the mapping electrodes are disposed; wherein multiple flexible segments of the flexible ablation electrode are connected to each one of the plurality of mapping electrodes via the insulative material; the flexible insulative material configured to control a degree of compression and flexing of the flexible ablation electrode,
Tun teaches a catheter (Fig 1 catheter 100) comprising a similar tip assembly connected to the shaft distal end (Fig 5, tip assembly 124), wherein the tip assembly comprises a plurality of mapping electrodes (Fig 3, mapping electrodes 132) disposed on an insulative material (Fig 3 and [0053], electrode structure 142 comprises mapping electrode 132 disposed on insulative material 312), the insulative material being disposed on the metallic understructure (Fig 5, insulative material 312 disposed on ablation electrode 126; [0038] ablation electrode 126 composed of platinum, gold or stainless steel); the plurality of mapping electrodes configured to perform mapping functions in relation to the tissue of the patient (mapping electrodes 132 configured for mapping tissue); wherein the insulative material is flexible ([0053] insulative base layer 312 is composed of polyimide: Examiner notes polyimide is a well-known flexible insulative material as evidenced by Woloszko (U.S PGpub No. 2003/0216725) paragraph [0171]); wherein multiple flexible segments of the flexible ablation electrode are connected to each one of the plurality of mapping electrodes via the insulative material (Fig 3, different portions of flexible ablation electrode 1236 are connected to mapping electrode 132 via insulative layer 312). A second embodiment of Tun teaches a similar catheter device wherein the tip assembly is formed from a flexible expandable material (Fig 7 and [0060] balloon 702). Tun further teaches a second embodiment comprising a similar catheter device wherein the tip assembly is formed from a flexible expandable material configured to compress (Fig 7 and [0060] balloon 702 second embodiment (Fig 7) can include “any or all of the electrodes such as one or more electrode structures 142, ablation electrode 126, and the mapping ring electrodes 140 for the purpose of ablating and mapping tissues” of the first embodiment (Fig 3)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible ablation electrode of De La Rama in view of Tun to incorporate the plurality of mapping electrodes disposed on a flexible insulative layer disposed on said ablation electrode such that compression and flexing of a portion of the flexible ablation electrode on which the mapping electrodes are disposed is controlled and multiple flexible segments of the flexible ablation electrode are connected to the plurality of mapping electrodes via the insulative layer. Doing so would have been obvious to one of ordinary skill in the art to advantageously provide the catheter with the ability to map a tissue and locate a target tissue prior to ablation (De La Rama [0052]; Tun [0004] describing general purpose and advantage for having mapping and ablation functions on a single catheter) while maintaining the advantageous ability for the catheter to conform and compress to the anatomical curves and irregular surfaces of the body to achieve better contact with target tissue (De La Rama; Fig 8c and [0038]; Tun [0060]).
Regarding claims 39-40, in view of the combination of claim 36 above, De La Rama further teaches wherein the understructure (Fig 1 flexible tip portions 16/18) includes a plurality of gaps, configured to allow the flexible tip assembly to conform to the tissue of the patient (Fig 1 gaps 26/28 of flexible tip 10) such that the understructure is configured to conform to the tissue of the patient ([0038]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the understructure of Tun in view of De La Rama to incorporate the openings in the understructure to provide the flexible tip assembly with the ability to conform to the tissue of the patient. Doing so would advantageously allow the tip assembly and ablation electrode to conform to the anatomical curves and irregular surfaces of the body to achieve better contact with target tissue (See Fig 8c and [0038]).
Regarding claim 41, in view of the combination of claim 36 above, De La Rama further teaches wherein each one of the multiple flexible segments is defined by gaps existing therebetween (Fig 1, each electrode segments 16/18 is defined by a plurality of flexible segments separated by gaps 26/28 existing between each flexible segment).
De La Rama fails to teach wherein more than two flexible segments of the flexible ablation electrode are connected to each one of the plurality of mapping electrodes via the insulative material.
However, as stated above, Tun teaches the plurality of mapping electrodes (Fig 3, mapping electrodes 132) disposed on an insulative material (Fig 3 and [0053], electrode structure 142 comprises mapping electrode 132 disposed on insulative material 312), wherein multiple flexible segments of the flexible ablation electrode are connected to each one of the plurality of mapping electrodes via the insulative material (Fig 3, different portions of flexible ablation electrode 1236 are connected to mapping electrode 132 via insulative layer 312). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible ablation electrode of De La Rama in view of Tun to incorporate the plurality of mapping electrodes disposed on a flexible insulative layer of Tun to be disposed on the ablation electrode of De La Rama such that such that more than two flexible segments of the flexible ablation electrode are connected to each one of the plurality of mapping electrodes via the insulative layer to arrive at the device of claim 41. Doing so would have been obvious to one of ordinary skill in the art to advantageously provide the catheter with the ability to map a tissue and locate a target tissue prior to ablation (De La Rama [0052]; Tun [0004] describing general purpose and advantage for having mapping and ablation functions on a single catheter) while maintaining the advantageous ability for the catheter to conform to the anatomical curves and irregular surfaces of the body to achieve better contact with target tissue (De La Rama; Fig 8c and [0038]).
Claims 28 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over De La Rama in view of Tun, and in further view of Haissaguerre (U.S. PGPub No. 2004/0082860).
Regarding claims 28 and 37, the De La Rama/Tun combination teaches the device of claim 27 and 36 respectively as stated above.
De La Rama/Tun fail to explicitly teach wherein the plurality of mapping electrodes are equally spaced apart from one another.
In related catheter prior art, Haissaguerre teaches similar mapping electrodes wherein the plurality of mapping electrodes are equally spaced apart from one another and evenly dispersed about the tip (Fig 2 mapping electrodes 49 are equally spaced [0063]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mapping electrodes of De La Rama in view of Tun and Haissaguerre to incorporate the mapping electrodes that are equally dispersed about an understructure and equally spaced apart from one another to arrive at the devices of claims 28 and 37respectively. Providing equally spaced mapping electrodes around a circumference of a catheter would advantageously allow the mapping electrodes to contact an entire circumference a vessel or lumen and to also allow the catheter to provide the same mapping function regardless of rotational orientation of the tip.
Regarding claim 38, in view of the combination of claim 37 above, Tun further teaches wherein an insulative layer is disposed between each of the plurality of mapping electrodes and the understructure (Fig 3, insulative base layers 312 between mapping electrodes 132 and understructure 126 of flexible tip 124). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible ablation electrode of De La Rama in view of Tun to incorporate a mapping electrode disposed on a flexible insulative layer disposed on said ablation electrode such that compression and flexing of a portion of the flexible ablation electrode on which the mapping electrode is disposed is allowed. Doing so would have been obvious to one of ordinary skill in the art to advantageously provide the catheter with the ability to map a tissue and locate a target tissue prior to ablation (De La Rama [0052]; Tun [0004] describing general purpose and advantage for having mapping and ablation functions on a single catheter) while maintaining the advantageous ability for the catheter to conform and compress to the anatomical curves and irregular surfaces of the body to achieve better contact with target tissue (De La Rama; Fig 8c and [0038]; Tun [0060]).
Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. Applicant argues that De La Rama and Tun fail to teach “wherein the insulative layer is configured to control a degree of compression and flexing of the flexible ablation electrode”. The applicant cites paragraph [0029] of the specification to support the above limitation. It is noted that the examiner is interpreting the above noted insulation in light of the specification, such that the insulative layer being configured “to control” a degree of compression and flexing is interpreted as the material properties of the insulative material affecting the flexing and compression properties of the flexible ablation electrode.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The De La Rama discloses a catheter having a flexible ablation electrode (Fig 1 flexible tip electrode assemblies 16/18) and further discloses the using mapping electrodes to electrically map and locate target tissue before applying ablative energy in paragraph [0052]. The Tun reference discloses a flexible insulative layer formed from polyimide or Ultem® in paragraph [0053], both of which are well-known flexible materials as evidenced by paragraph [0069] of Prescott (U.S. PGPub no. 2003/0114902), paragraph [0026] of Mikhail (U.S. PGPub No. 2004/0087193) regarding Ultem® and paragraph [0171] of Woloszko (U.S. PGPub No. 2003/0216725) as previously stated on the record in the response to arguments of the final rejection dated 03/17/2022. Tun further teaches the general advantages of providing a mapping electrode on an ablation electrode to achieve both functions with the same catheter in paragraph [0004]. As such, the examiner is of the position that the combination as a whole including the modification of De La Rama in view of Tun to incorporate the insulative strips and mapping electrodes of Tun on the flexible ablation electrode of De La Rama would result in the insulative layer being configured to control a degree of compression and flexing of the flexible ablation electrode. The mere presence of the insulative layer on the flexible ablation electrode would necessarily influence (i.e., control) the overall compression and flexing properties of the flexible ablation electrode.
Arguments directed towards the remaining claims 22, 26-29, 31-33, and 36-40 are equally unpersuasive for the reasons stated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Fri 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794